Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered March 12, 1998, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Ellis, 230 AD2d 751). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Holmes, 260 AD2d 942; People v Nance, 175 AD2d 185; People v Green, 143 AD2d 768).
The People disproved the defense of justification beyond a reasonable doubt (see, Penal Law §§ 25.00, 35.00). The jury could have concluded that the defendant did not reasonably believe that the decedents were attempting to use deadly physical force against him (see, Penal Law § 35.15 [2]).
The defendant’s sentence is not excessive (see, People v Medina, 120 AD2d 749; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, supra; People v Waters, 123 AD2d 798) or without merit. Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.